Citation Nr: 1747583	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-14 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.

3.  Entitlement to service connection for a psychiatric disability.

4.  Entitlement to an initial rating in excess of 10 percent for a skin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The claim for service connection for a left knee disability was previously denied in a May 2010 Board decision.  The claims for service connection for a psychiatric disorder and a low back disability were denied in unappealed February and April 2009 rating decisions issued by the RO.  As a result, up until the June 2014 Supplemental Statement of the Case (SSOC), these issues were treated by the RO as involving requests to reopen previously denied claims.  A review of the record, however, shows that following the October 2012 informal conference with a Decision Review Officer (DRO), VA obtained and associated with the claims file a portion of the Veteran's service treatment records (STRs).  As these records were obtained after the prior final denials of the claims and after the issuance of an October 2007 Formal Finding of Unavailability, the claims will be reconsidered de novo by the Board.  See 38 C.F.R. § 3.156(c)(1)(ii).  Thus, they are characterized on the title page as original claims for service connection.

The claim of entitlement to service connection for depressive disorder not otherwise specified; bipolar disorder, unspecified claimed as a nervous condition, has been recharacterized as entitlement to service connection for a psychiatric disorder, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 2016, the Board remanded these matters for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an initial rating in excess of 10 percent for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.   A left knee disability was not shown in active service or for many years thereafter, and the probative evidence of record weighs against the claim.  

2.  A low back disability was not shown in active service or for many years thereafter, and the probative evidence of record weighs against the claim.  

3.  A psychiatric disability was not shown in active service and the only medical opinion of evidence to address the etiology of such a disability weighs against the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection of a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection of a psychiatric disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Factual Background

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiner and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence.  Gabrielson, 7 Vet. App. at 40.  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A March 1980 STR indicated the Veteran had a history of pain in the joint-line of his left knee since July 1979 when he was injured.  He was found to have tenderness on the lateral aspect of his knee.  He was referred for physical therapy.  A March 1980 physical therapy note indicated the Veteran had left lateral knee pain since July 1979.  He noted pain with running.  He had full range of motion and minimal pain.  He was diagnosed with mild lateral knee strain.

In August 1981, a STR indicated the Veteran complained of personal problems at home and presented with headaches.  He had signs and symptoms of nervous tensions.  He reported that his grandmother had cancer and he was informed of that when he was last at home.  He stated that he did not think he could go to his assigned school at that time due to his emotional upset.  He was determined to have depression and it was recommended that his school be delayed and he be referred to a Spanish speaking psychologist or counselor.

In a March 1982 examination the Veteran did not indicate that he had any problems or complaints regarding his low back or his left knee.  The Veteran did note that he had depression or excessive worry.  When he had problems, the Veteran noted he had trouble sleeping, worry, and depression.  He also noted that he had arthritis, rheumatism, or bursitis, but did not indicate a region or body part affected.  A concurrent medical examination did not find any problems or issues regarding the Veteran's low back or left knee.  Similarly, there were no psychological symptoms noted.

In a July 1990 STR report of medical history, the Veteran did not report any problems or issues concerning his low back or left knee.  He also denied depression or nervous trouble of any sort.  A concurrent medical examination also did not find any issues with the Veteran's low back or left knee and did not report any psychological findings.

In an August 1995 STR report of medical history the Veteran did not report a history of arthritis, bone, joint, or other deformity.  He did not state that he had depression or excessive worry.  Similarly, a report of medical examination of that same date did not indicate the Veteran had any complaints regarding or problems with his low back, left knee, or psychological issues.  The examiner noted there was "no significant history or physical finding."

In June 2003 the Veteran presented at a private medical facility stating that he had twisted his lower back while carrying a heavy ladder.  His chief complaint was pain running inside his right lumbar area.  He reported lumbar back pain for a long time chiefly related to his work injury.  He was diagnosed with lumbar strain.  His medical history was noted to have ulcers/stomach problems/hiatal hernia.  

A February 2004 private medical report indicated that in June 2003 the Veteran injured his low back while at work.  The Veteran's past medical history was noted to be unremarkable.  His chief complaint was low back pain with radiation into his left knee.  An MRI of the lumbar spine, taken in February 2004 at a private facility, demonstrated mild asymmetrical bulging anulus at L4-L5 and L5-S1 on the left side.  He was diagnosed with lumbosacral neuritis/radiculitis, degeneration of the lumbar and lumbosacral intervertebral dysfunction (IVD), myofacitis/muscle spasm, and lumbar and lumbosacral intersegmental joint dysfunction.  

In April 2004, a private medical report indicated the Veteran had pain to the back of his knee.  He reported no history of trauma.

A June 2004 report from a private physician stated the Veteran had resultant disc bulges at L4/5 and L5/51 and left radiculopathy which were casually related to his June 2003 work injury.

An August 2004 private medical note indicated the Veteran was getting somewhat depressed since he had not worked since December.  

In a November 2004 private medical report it was noted the Veteran had a history positive for depression.  He was diagnosed with lumbar radiculopathy, degenerative and disc disease.  It was advised to rule out lumbar facet syndrome.  

A December 2004 report from a private physician indicated the Veteran had been involved in a work-related accident when he was lifting a ladder out of a truck.  He noted on-set of low back pain and began experiencing symptoms of pain radiating into his left leg.  The Veteran's medical history was positive for depression, gastroesophageal reflux, excision of a skin cancer of the nose, and otherwise negative.  The private examiner indicated that there were no "preexisting conditions of relevance."  

In August 2005, the Veteran presented to a private medical facility with depression.  He was noted to have significant history of mood swings and irritability.  He also had decreased concentration and a positive history for suicide attempts.  He complained of positive auditory hallucinations and positive visual hallucinations. The Veteran denied homicidal ideation.  He was noted to have undergone outpatient treatment at a private facility's outpatient behavioral health service for approximately three months.

In July 2006, the Veteran indicated he hurt his left knee when he was in service.  He stated that his left knee hurt when he bent, stood, ran, worked a lot, or bending.  He reported he took Motrin to help and hot packs.  He denied swelling.

A December 2007 VAMC primary care note indicated the Veteran had complaints of lower back pain radiating in his inferior limbs and associated numbness of his left leg since 2003 after a sprain at work.  He reported prior suicide attempt, but denied current suicidal or homicidal ideas.  

A September 2008 VAMC primary care note indicated the Veteran had complaints of severe depression secondary to his medical conditions and alcohol abuse since the day prior.  The Veteran was found to be alert and oriented in time, place, and person.  He was ambulatory, well groomed, and in no apparent distress.  He also complained of left lateral knee pain associated with prolonged standing or walking after an accident while in basic training in 1979.  He had tenderness at the left, lateral middle line of his knee.  He was diagnosed with a left knee sprain.

In October 2010, a private medical report stated that the Veteran was evaluated for left knee pain and instability and low back pain.  He had limitation of movement and difficulty when climbing stairs.  He reported continuous back pain that was getting worse.  He had difficulty lifting heavy things, bending, squatting, or crawling.  His climbing and reaching was limited.  He reported episodes of stiffness of his back with muscle spasm and was no longer able to tolerate prolonged standing and sitting positions or walk long distances because it exacerbates his pain.  He presented numbness, pain, and pinprick sensation at lower extremities.  He reported hurting his left knee while in-service as a result of a fall he had at basic training during an obstacle course.  He also developed significant weight bearing capability difficulties.  The private examiner found that the left knee complications caused bad posture, loss of correct alignment, and loss of curvature of the cervical, thoracic, and lumbar lordosis which put more stress on one side of the vertebras than the other and by consequence the Veteran could have disc bulging and herniation with degenerative problems.  The examiner also stated that there could also be problems of radiculopathy and neuropathy.  The private examiner stated that it was more probable than not that his left knee problem and back problem were secondary to his fall while in service.  

An April 2011 MRI diagnosed the Veteran with left knee medial and lateral meniscal tears.

In March 2014, a VA examination of the Veteran's left knee diagnosed him with degenerative joint disease.  He reported complaints of constant left knee pain which got worse during cold and raining days or after walking long distances.  He denied left knee locking or giving away sensation.  He denied flare-ups.  His flexion was to 130 degrees and his extension showed extension lag of - 5 degrees.  He showed no objective evidence of painful motion on flexion or extension.  He was able to perform repetitive-use testing with 3 repetitions with no change in his range of motion measurements.  His muscle strength testing and joint stability testing were both normal.  There was no evidence or history of recurrent patellar subluxation or dislocation,  shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran reported occasional use of a brace.  The examiner stated that the Veteran's left knee disorder was less likely than not related to his in-service left knee injury or active service as the Veteran' did not have treatment for his left knee injury and was not diagnosed with "chondromalacia patellae with mild instability" during active service.

A July 2014 statement from the Veteran's sister stated that while the Veteran was in-service he told her he had a fall and hurt his left knee.  She stated that since then his left knee has not been functional and that he developed back pain in basic training.  She stated that his injuries made him dysfunctional physically and emotionally.

A July 2016 VA examination diagnosed the Veteran with degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).  The Veteran contended he had hurt his back while on active duty.  He reported weekly flare-ups of thoracolumbar spine pain which lasted hours.  He stated he had loss of standing and ambulation tolerance.  His range of motion was forward flexion to 30 degrees, extension to 10 degrees, right later flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees.  Forward flexion was noted to cause pain and there was evidence of pain on weight bearing and objective evidence of localized tenderness or pain palpitation.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  The Veteran did have guarding, localized tenderness, and muscle spasm, but none of the conditions resulted in abnormal gait or abnormal spinal contour.  His muscle strength was normal and he was not found to have muscle atrophy.  He was found to have radiculopathy of the left lower extremity which was mild paresthesias and/or dysesthesias and mild numbness.  There was no ankylosis of the spine noted.  He was noted to have regular use of a cane.  The examiner opined that that Veteran's lower back disorder was less likely than not related to service as the Veteran did not have any sick calls, diagnosis and/or treatments for a lower back condition while in-service.

In a July 2016 VA examination, the Veteran was diagnosed with substance induced mood disorder.  The Veteran was not shown to have a traumatic brain injury.  His mood disorder was determined to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He denied mental health history while in-service and after service.  Upon examination he was found to be well-developed and well-nourished who had adequate hygiene and was cooperative.  He was spontaneous and established good eye contact.  He was alert and aware of the interview situation and in contact with reality.  There was no evidence of psychomotor retardation or agitation.  His speech was clear, with appropriate volume and goal directed.  His mood was anxious and his affect was appropriate to mood.  He was in full contact with reality and there was no evidence of delusion or hallucinations.  He denied suicidal or homicidal ideations or plans.  He was fully oriented and his abstraction capacity was normal.  His cognitive functions were preserved and his insight and judgment were fair.  The examiner opined that the Veteran's mood disorder was less likely than not related to service as the Veteran denied any mental diagnosis while in-service and his STRs were negative for any diagnosis of or treatment for any mental health disorder.  The examiner further stated that the Veteran had a long history of substance abuse and that the Veteran had multiple mental hospitalizations and treatment due to that condition.

Left Knee

The Veteran contends his current left knee disorder is related to his active service.

Service connection necessitates a finding that the Veteran's left knee disorder was related to an injury or disease incurred in service, or manifested to a compensable degree within a year of separation from service.  The evidence of record, however, does not support such a finding.  Though the Veteran's STRs do show a complaint of a left knee injury in-service, those records also show that the Veteran did not have continued complaints or treatment for his left knee and did not have any continued complaints or symptomology, as evidenced by his July 1990 and August 1995 reports of medical history and concurrent medical examinations.  Additionally, the first report of knee pain contained in the evidence of record is in a February 2004 private treatment record.  Thus, the evidence of record indicated the Veteran did not have left knee complaints until over twenty years after his active service.  The passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In fact, it was not until the Veteran's complaints of left knee pain in July 2006 that he associated his current left knee symptomology to his in-service injury.  Prior to that date, the left knee pain experienced by the Veteran was associated with his 2003 back injury.  Importantly, the 2014 VA examiner did not find that the Veteran's left knee disorder was related to his service.

The Board finds the March 2014 VA examiner's medical opinion highly probative to the issue of whether the Veteran's left knee disorder is related to his service.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion was based on a review of the claims file and examination and interview of the Veteran.  The examiner's review of the Veteran's claims file consists of his service treatment records and post-service medical evidence, and his contentions, upon which the examiner relied upon in giving his opinion.  It is clear that the examiner took into consideration all relevant factors in giving his opinion

The Board notes that the October 2010 private examiner did relate the Veteran's current left knee disorder to his in-service injury.  However, significantly, there is no indication that the private examiner reviewed any of the Veteran's STRs or other medical records.  She does not mention the Veteran's 2003 back injury or the indications in treatment records which relate the Veteran's left knee pain to his 2003 work related injury.  Furthermore, the 2010 private examiner indicated that the Veteran's left knee injury caused his lower back disorder, which is directly contradicted by the other medical evidence of record.  As such, the Board does not give weight to the October 2010 private examination report.  

The Board has considered the Veteran's lay statements and the statement of his sister and does not dispute the reports of his in-service left knee injury.  Although the Veteran and his sister are competent to describe observable symptoms of knee pain, they are not competent to opine as to the etiology of the Veteran's current left knee disorder, as they have not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, their lay opinions that the Veteran's left knee disability was caused by active service do not constitute competent medical evidence and lack probative value. 

In sum, the claims file does not contain competent and credible evidence that the Veteran's left knee disorder is related to service.  Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Low Back

The Veteran contends his low back disorder is related to his active service.  

Service connection necessitates a finding that the Veteran's low back disorder was related to an injury or disease incurred in service, or manifested to a compensable degree within a year of separation from service.  The evidence of record does not support such a finding.  The Veteran's STRs are void of treatment for any injury to or complaints regarding his lower back.  All of his in-service reports of medical history and concurrent medical examinations are negative for lower back problems or complaints.  Similarly, he did not relate lower back pain in his March 1980 report of his left knee injury or at any time in-service thereafter.  In fact, the first notation of lower back pain contained in the evidence of record is in June 2003 when the Veteran presented to a private medical facility stating that he had injured his back when lifting a ladder out of his truck.  He was, at that time, diagnosed with lumbar strain.  He did not relate a prior, in-service injury or mention previous complaints of back pain at that time.  His continued treatment for lower back pain and symptomology was directly attributed to his June 2003 injury.  Specifically, in February 2004 the Veteran reported having injured his low back at work; in June 2004, the Veteran's diagnosed disc bulges were related to his June 2003 work injury; in December 2007, the Veteran's lower back pain was attributed to his 2003 sprain at work.  Additionally, a 2016 VA examination determined that it was less likely than not that the Veteran's low back disorder was related to his active service as the Veteran did not have any injury, complaints, or treatment for lower back pain while in-service.

The Board finds the July 2016 VA examiner's medical opinion highly probative to the issue of whether the Veteran's low back disorder is related to his service.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion was based on a review of the claims file and examination and interview of the Veteran.  The examiner's review of the Veteran's claims file consists of his service treatment records and post-service medical evidence, and his contentions, upon which the examiner relied upon in giving his opinion.  It is clear that the examiner took into consideration all relevant factors in giving his opinion

Significantly, the only evidence  of record which related the Veteran's lower back pain to his service was the October 2010 private medical opinion.  However, there is no indication that the private examiner reviewed any of the Veteran's STRs or other medical records.  She does not mention the Veteran's well-documented 2003 back injury or his subsequent treatment, which all relate his lower back pain and disorder to his 2003 work-injury.  As such, the Board does not give weight to the October 2010 private examination report.  The Board, therefore, assigns greater probative value to the records of the Veteran's medical treatment for his lower back disorder.

The Board has considered the Veteran's lay statements and the statement of his sister and does not dispute the reports of low back pain.  Although the Veteran and his sister are competent to describe observable symptoms of back pain, they are not competent to opine as to the etiology of such pain, as they have not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau, 492 F.3d 1372; Barr, 21 Vet. App. at 309.  As such, their lay opinions that the Veteran's back disability was caused by active service do not constitute competent medical evidence and lack probative value. 

In sum, the claims file does not contain competent and credible evidence that the Veteran's low back disorder is related to service.  Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder

The Veteran contends that his psychiatric disability is related to or was incurred in his military service.  The evidence of record, however, does not support such a finding.  

Though the Veteran's STRs do contain a complaint and indication of depression or anxiety while in-service, his STRs do not evidence that he had treatment for depression while in-service or continued with depressive symptomology throughout his service.  In fact, the one notation of his complaints of depression is related to his grandmother's illness and his reluctance to leave to attend an in-service school.  After his complaint of depression in August 1981 and his report of that complaint on his March 1982 report of medical history, the Veteran made no complaints of depression or anxiety while in-service.  His July 1990 STR does not contain reports of psychological symptomology or findings.  Similarly, his August 1995 report of medical history and concurrent examination do not contain such findings or symptomology.  The evidence of record contained in the Veteran's file does not indicate that he had any reports of depression or psychological issues until August 2004, when a private medical record indicated the Veteran was getting depressed due to his not being able to work.  In fact, from that indication on, the Veteran's depression and psychological symptomology was treated as related to his non-service connected medical problems and alcohol abuse.  The July 2016 VA examination also found that the Veteran's psychiatric disorder was not related to his service, as the Veteran did not have treatment for depression or psychological symptoms while in-service, which the Veteran, himself, acknowledged in the examination.

The Board finds the July 2016 VA examiner's medical opinion highly probative to the issue of whether the Veteran's psychiatric disorder is related to service or a service connected disability.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion was based on a review of the claims file and examination and interview of the Veteran.  The examiner's review of the Veteran's claims file consists of his service treatment records and post-service medical evidence, and his contentions, upon which the examiner relied upon in giving his opinion.  It is clear that the examiner took into consideration all relevant factors in giving his opinion. 

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the only medical opinion evidence of record shows that the Veteran's psychiatric disorder is not related to service.

The Board has also considered lay statements of evidence regarding the Veteran's psychiatric disorder.  However, although lay persons are competent to provide opinions on some medical issues, as to the specific issue being decided herein, an opinion as to the etiology of the Veteran's psychiatric disorder, and whether it is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In sum, the claims file does not contain competent and credible evidence that the Veteran's psychiatric disorder is related to service.  Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a psychiatric disability is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In March 2017, the RO granted service connection for residual scar, squamous cell carcinoma (previously claimed as skin cancer condition) and granted a 10 percent evaluation as of August 22, 2008.  However, in his March 2017 Notice of Disagreement (NOD) the Veteran disagreed with the evaluation assigned.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  See also Tablazon v. Brown, 8 Vet. App. 359 (1995).  As the RO has not yet issued a statement of the case (SOC) with regard to the issue of an increased evaluation of the Veteran's residual scar, contained in the March 2017 rating decision, remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran an SOC on the issue of an increased  rating of his residual scar, to include notification of the need to timely file a Substantive Appeal.  This issue shall not be certified to the Board unless a sufficient substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


